Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Response to Arguments
This is in response to an Applicant Arguments/Remarks Made in an Amendment filed on 02/11/2021. 
Claims 1-8 are pending claims.
Claim 1 has been amended with newly added limitations that is, “wherein the charge controller is configured to cause the supply of current from the battery to stop when the monitored flow of current out of the battery is above a threshold indicative of a short circuit.”
In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and upon further consideration with a prior art search, a new grounds of rejection is made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -706.02(1 )(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 3-6 and 8 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,276,898 in view of Pinnell et al. (US 2008/0238362 A1), Tamura Hideki (EP 2782201 A1) and Takeda (US 2010/0141215 A1). 
The table comparison between the Claims of present application and Claims of US patent No. 10,276,898 is shown as below; 
US Present Application No. 16/281,332
U.S. Patent No. 10,276,898
1. (Currently Amended) A rechargeable e-cigarette comprising: 
a battery; 
a connector which is electrically connectable to an external power supply; and a recharging mechanism for re-charging the battery using the external power supply when the connector is electrically connected to the external power supply, 
the recharging mechanism comprising: 
a charge controller for controlling electrical power flow from the external power supply to the battery, 
wherein the charge controller is configured to monitor and regulate the re- charging of the battery based on voltage, current, time and temperature of the battery to provide redundant protection against at least one fault condition, and wherein the charge controller is configured to monitor both a flow of current into the battery during recharging and a flow of current out of the battery during normal operation of the rechargeable e-cigarette, and wherein the 

a battery;  
a connector which is electrically connectable to an external battery pack;  and a recharging mechanism for re-charging the battery using the external battery pack when the connector is electrically connected to the external battery pack, 
the recharging mechanism comprising: 
a charge controller for controlling electrical power flow from the external battery pack to the battery, a temperature sensor which is responsive to the temperature of the battery, and 
a timer;  
wherein: the charge controller is configured to prevent electrical power flow from the external battery pack to the battery when the temperature of the battery is determined to lie outside a range defined between a lower temperature threshold and an upper temperature threshold;  and 
the timer is configured to start timing when electrical power starts flowing from the external battery pack to the battery 

a timer; 
wherein the charge controller is configured to prevent electrical power flow from the external power supply to the battery when the temperature of the battery is determined to lie outside a range defined between a lower temperature threshold and an upper temperature threshold; and the timer is configured to start timing when electrical power starts flowing from the external power supply to the battery and to prevent electrical power flow from the external power supply to the battery after the predetermined time period has elapsed.

a timer;  
wherein: the charge controller is configured to prevent electrical power flow from the external battery pack to the battery when the temperature of the battery is determined to lie outside a range defined between a lower temperature threshold and an upper temperature threshold;  and 
the timer is configured to start timing when electrical power starts flowing from the external battery pack to the battery and to prevent electrical power flow from the external battery pack to the battery after a predetermined time period has elapsed.
wherein the lower temperature threshold is about 00C and the upper temperature threshold is about 500C.
 2.  A rechargeable e-cigarette according to claim 1, wherein the lower temperature threshold is about 0.degree.  C. and the upper temperature threshold is about 50.degree.  C.
6. (Original) The rechargeable e-cigarette according to claim 4, wherein the predetermined time period is in a range of 1 hour to 3 hours.
3.  A rechargeable e-cigarette according to claim 1, wherein the predetermined time period is in the range 1 to 3 hours.
7. (Previously Presented) The rechargeable e-cigarette according to claim 4, wherein the charge controller is configured to prevent electrical power flow from the external power supply to the battery when the voltage or the current of the electrical power flow to the battery exceeds a predetermined voltage threshold or a predetermined current threshold.
4.  A rechargeable e-cigarette according to claim 1, wherein the charge controller is configured to prevent electrical power flow from the external battery pack to the battery when the voltage or current of the electrical power flow to the battery exceed a predetermined voltage or current threshold.



Pinnell et al. teaches, a charge controller for controlling electrical power flow from the external battery pack to the battery (controller 20 controls power flow to the battery 12), wherein the charge controller is configured to monitor and regulate the re- charging of the battery based on voltage, current, time and temperature of the battery (refer fig.4-6 that discloses the control of charging of the battery 12 based on measured battery voltage, current, time and temperature) to provide redundant protection against at least one fault condition (refer para [0027, 0039-0042, 0050-0053, 0056-0061] that discloses the controller which determines if fault conditions exist then the charging operation to be terminated).
Thus, it would have been obvious to one having ordinary skill in the art to modify the re-chargeable e-cigarette claims above with the functions of controller for controlling the charging of the battery based on measured battery voltage, current levels, time and temperature as taught by Pinnell et al. such that the ability to charge batteries in minutes instead of hours would eliminate the need for the user to plan ahead, making the use of many portable devices not only more convenient, but also more spontaneous 
Tamura discloses, wherein the charge controller (processor 555, fig.1) is configured to monitor both a flow of current into the battery during recharging (the current sensing section 553 is configured to sense a charging current which flows in storage battery 53 when the storage battery 53 is charged, para [0045], fig.1) and a flow of current out of the battery during normal operation (sensed a discharging current which flows from the storage battery 53 when the storage battery 53 is discharged, para [0045]).
As such, it would have further been obvious to one having ordinary skill in the art to modify the rechargeable e-cigarette claims above with the sensing unit that senses or monitors the charging and discharging current during the charging and discharging of storage battery as taught by Tamura such that the monitoring of the charging and discharging current prevents the damage of battery from possible occurrence of overcharging or overdischarging of the storage battery (0010).
Takeda further discloses, wherein the charge controller is configured to cause the supply of current from the battery to stop when the monitored flow of current out of the battery is above a threshold indicative of a short circuit (When the short circuit detecting circuit 50 detects the short-circuit state, the low level voltage is output to the DOUT terminal via the delay circuit 60 and the logic circuit 70 so that the discharge control MOS transistor M2 is turned off.  As a result of this, the discharging is stopped so that flow of a large amount of electric current to the circuit is prevented, para [0048] also refer para [0042] and abstract).


Regarding claim 3, U.S. Patent No. 10,276,898 in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 1. Pinnell et al. further teaches, wherein: the recharging mechanism comprises a timer configured to start timing when electrical power starts flowing from the external power supply to the rechargeable e-cigarette (the charger 10 starts 82 a timer to measure the charging period during which a current substantially equal to the charging current is applied to the rechargeable batteries, para [0054], fig.4-6) and to prevent electrical power flow from the external power supply to the rechargeable e- cigarette after a predetermined time period has elapsed (refer fig.5 that shows protection of charging battery based on the time period, para [0058]).

Regarding claim 4, U.S. Patent No. 10,276,898 in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 1. Pinnell et al. further teaches, a timer (start timer 82, fig.5, para [0054]); wherein the charge controller is configured to prevent electrical power flow from the external power supply to the battery when the temperature of the battery is determined to lie outside a range 

Regarding claim 5, U.S. Patent No. 10,276,898 in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 4. Pinnell in view of Tamura teaches the charging of rechargeable battery based on the measured temperature of the battery which is compared to the predetermined temperature but fails to teach, wherein the lower temperature threshold is about 00C and the upper temperature threshold is about 500C.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the temperature threshold limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art such as if the measured temperature of the circuit board/battery of the charger 10 is determined to be higher than some pre-specified 

Regarding claim 6, U.S. Patent No. 10,276,898 in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 4. Pinnell in view of Tamura Hideki teaches the charging of rechargeable battery based on the measured time of the charging period which is compared to the predetermined timing but fails to teach, wherein the predetermined time period is in a range of 1 hour to 3 hours.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the predetermined time period range, since it has been held that where the general conditions of a claim are disclosed in the prior art such as, the charger determines 90 if the charging period (e.g., 5 minutes) for charging the rechargeable batteries, as may have been specified by a user through the user interface of the charger 10, has elapsed (refer Pinnell’s reference fig.5, para [0058]), thus discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 8, U.S. Patent No. 10,276,898 in view of Pinnell et al., Tamura Hideki and Takeda teaches system comprising the rechargeable e-cigarette according to claim 1. Pinnell further discloses, a battery pack for providing the external power supply (refer fig. 1 that shows a battery 12 which provides power to the device).  



Regarding Claim 2, U.S. Patent No. 10,276,898 in view of Pinnell et al. in view of Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to Claim 1. Xiang further teaches, a protection circuit module configured to prevent electrical power flow from the external power supply to the rechargeable e-cigarette to teach if the voltage supplied by the external power supply is reduced below a predetermined lower voltage threshold (refer fig.1-3 that shows low-voltage detecting module 109 that is configured for low voltage detection of the power supply module and transmits low-voltage detection results to the microcontroller 106 which controls the power supply module 101 thereby protecting the power supply module 101 from low voltage, para [0042, 0047]).
It would have been obvious to one having ordinary skill in the art to modify the rechargeable e-cigarette of Pinnell et al. and Tamura Hideki to combine with low-voltage detecting module that detects the low voltage of the power supply module as taught by Xiang such that the monitoring of the power supply voltage provides or gives access to take action which thus protects the power supply module from any damage caused from low voltage. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831 A1) in view of Pinnell et al. (US 2008/0238362 A1) with in further view of Tamura Hideki (EP 2782201 A1) and Takeda (US 2010/0141215 A1).

Regarding Claim 1, Weigensberg et al. teaches a charging electronic cigarette comprising; a battery (rechargeable battery 227, fig.25); a connector which is electrically connectable to an external power supply (refer fig.25 that shows connection of electrical charging circuitry of an electronic cigarette connected with charger 221); and 5a recharging mechanism for re-charging the battery (refer fig. 25 that shows electrical charging circuitry of an electronic cigarette for charging a rechargeable battery 227) using the external power supply when the connector is electrically connected to the external power supply refer fig.25 that shows connection of electrical charging circuitry of an electronic cigarette connected with charger 221); a charge controller (charging control 223, fig. 25) for controlling electrical power flow from the external power supply to the battery (charging control circuitry 223 for charging control, para [0081-0083])
Weigensberg et al. teaches an electrical circuitry for charging an electronic cigarette that controls the charging of the battery based on the control signals from the circuitry 229 (para 0081-0083) but fails to disclose 10wherein the charge controller is 
Pinnell et al. teaches, a charge controller for controlling electrical power flow from the external battery pack to the battery (controller 20 controls power flow to the battery 12), 10wherein the charge controller is configured to monitor and regulate the re- charging of the battery based on voltage, current, time and temperature of the battery (refer fig.4-6 that discloses the control of charging of the battery 12 based on measured battery voltage, current, time and temperature) to provide redundant protection against at least one fault condition (refer para [0027, 0039-0042, 0050-0053, 0056-0061] that discloses the controller which determines if fault conditions exist then the charging operation to be terminated).
It would have been obvious to one having ordinary skill in the art to combine the controller controlling the charging of the battery based on measured battery voltage, current levels, time and temperature as taught by Pinnell et al. within the electrical circuitry for charging an electronic cigarette of Weigensberg et al. such that the ability to charge batteries in minutes instead of hours would eliminate the need for the user to plan ahead, making the use of many portable devices not only more convenient, but also more spontaneous and more rewarding (para 0010) and also to protect the battery damage from any existing faults.
Weigensberg et al. in view of Pinnell et al. fails to teach, wherein the charge controller is configured to monitor both a flow of current into the battery during recharging and a flow of current out of the battery during normal operation of the rechargeable e-cigarette. 
(processor 555, fig.1) is configured to monitor both a flow of current into the battery during recharging (the current sensing section 553 is configured to sense a charging current which flows in storage battery 53 when the storage battery 53 is charged, para [0045], fig.1) and a flow of current out of the battery during normal operation (sensed a discharging current which flows from the storage battery 53 when the storage battery 53 is discharged, para [0045]).
It would have been obvious to one having ordinary skill in the art to combine the sensing unit that senses or monitors the charging and discharging current during the charging and discharging of storage battery as taught by Tamura within the rechargeable e-cigarette of Weigensberg et al. in view of Pinnell et al. such that the monitoring of the charging and discharging current prevents the damage of battery from possible occurrence of overcharging or overdischarging of the storage battery (0010).
Weigensberg et al. in view of Pinnell et al. and Tamura fails to teach, wherein the charge controller is configured to cause the supply of current from the battery to stop when the monitored flow of current out of the battery is above a threshold indicative of a short circuit.  
Takeda further discloses, wherein the charge controller is configured to cause the supply of current from the battery to stop when the monitored flow of current out of the battery is above a threshold indicative of a short circuit (When the short circuit detecting circuit 50 detects the short-circuit state, the low level voltage is output to the DOUT terminal via the delay circuit 60 and the logic circuit 70 so that the discharge control MOS transistor M2 is turned off.  As a result of this, the discharging is stopped so that flow of a large amount of electric current to the circuit is prevented, para [0048] also refer para [0042] and abstract).
It would have been obvious to one having ordinary skill in the art to combine the stoppage of battery discharging when the battery voltage terminal becomes equal to or greater than the designated short circuit detecting voltage as taught by Takeda within the rechargeable e-cigarette of Weigensberg et al. in view of Pinnell et al. and Tamura such that to provide protection of battery and electrical units damages from any possible occurrence of short circuit. 

Regarding Claim 3, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 1. Weigensberg et al. teaches the charging circuit for recharging power source but fails to teach, wherein: the recharging mechanism comprises a timer configured to start timing when electrical power starts flowing from the external power supply to the rechargeable e-cigarette and to prevent electrical power flow from the external power supply to the rechargeable e- cigarette after a predetermined time period has elapsed.
Pinnell et al. teaches, wherein: the recharging mechanism comprises a timer configured to start timing when electrical power starts flowing from the external power supply to the rechargeable e-cigarette (the charger 10 starts 82 a timer to measure the charging period during which a current substantially equal to the charging current is applied to the rechargeable batteries, para [0054], fig.4-6) and to prevent electrical power flow from the external power supply to the rechargeable e- cigarette (refer fig.5 that shows protection of charging battery based on the time period, para [0058]).

 Regarding Claim 4, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 1. Weigensberg et al. fails to teach, a timer; wherein the charge controller is configured to prevent electrical power flow from the external power supply to the battery when the temperature of the battery is determined to lie outside a range defined between a lower temperature threshold and an upper temperature threshold; and the timer is configured to start timing when electrical power starts flowing from the external power supply to the battery and to prevent electrical power flow from the external power supply to the battery after the predetermined time period has elapsed.
Pinnell et al. teaches, a timer (start timer 82, fig.5, para [0054]); wherein the charge controller is configured to prevent electrical power flow from the external power supply to the battery when the temperature of the battery is determined to lie outside a range defined between a lower temperature threshold and an upper temperature threshold (refer fig.5 that shows the flow diagram for preventing charging of a rechargeable battery based on the measured temperature, also refer para [0005, 0008, 0049, 0051, 0057]); and the timer is configured to start timing when electrical power starts flowing from the external power supply to the battery (the charger 10 starts 82 a timer to measure the charging period during which a current substantially equal to the charging current is applied to the rechargeable batteries, para [0054], fig.4-6)and to prevent electrical power flow from the external (refer fig.5 that shows protection of charging battery based on the time period, para [0058]).

Regarding Claim 5, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 4. Weigensberg et al. in view of Pinnell teaches the charging of rechargeable battery based on the measured temperature of the battery which is compared to the predetermined temperature but fails to teach, wherein the lower temperature threshold is about 00C and the upper temperature threshold is about 500C.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the temperature threshold limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art such as if the measured temperature of the circuit board/battery of the charger 10 is determined to be higher than some pre-specified temperature threshold e.g. 60.degree.C resulting disabling charger (refer Pinnell’s fig.5), thus discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 6, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 4. Weigensberg et al. in view of Pinnell teaches the charging of rechargeable battery based on the measured time of the charging period which is compared to the predetermined timing but fails to teach, wherein the predetermined time period is in a range of 1 hour to 3 hours.


Regarding Claim 8, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches system comprising the rechargeable e-cigarette (refer fig.1 of Weigensberg et al. reference) according to claim 1 and a battery pack for providing the external power supply (refer fig. 25 that shows a charger 221, one of the ordinary skill in the art would appreciate that the use of a battery pack to provide power to charger 221 is well known within the ordinary skill in the art).  


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831 A1) in view of Pinnell et al. (US 2008/0238362 A1) and Tamura Hideki (EP 2782201 A1) in further view of Xiang (US 2014/0291179 A1).

claim 2, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 1. Weigensberg et al. in view of Pinnell et al. teaches a protection circuit module configured to prevent electrical power flow from the external power supply to the rechargeable e-cigarette but fails to teach if the voltage supplied by the external power supply is reduced below a predetermined lower voltage threshold.
Xiang teaches, a protection circuit module configured to prevent electrical power flow from the external power supply to the rechargeable e-cigarette to teach if the voltage supplied by the external power supply is reduced below a predetermined lower voltage threshold (refer fig.1-3 that shows low-voltage detecting module 109 that is configured for low voltage detection of the power supply module and transmits low-voltage detection results to the microcontroller 106 which controls the power supply module 101 thereby protecting the power supply module 101 from low voltage, para [0042, 0047]).
It would have been obvious to one having ordinary skill in the art to modify the rechargeable e-cigarette of Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda to combine with low-voltage detecting module that detects the low voltage of the power supply module as taught by Xiang such that the monitoring of the power supply voltage provides or gives access to take action which thus protects the power supply module from any damage caused from low voltage. 

Regarding claim 7, Weigensberg et al. in view of Pinnell et al., Tamura Hideki and Takeda teaches the rechargeable e-cigarette according to claim 4. Weigensberg et 
Xiang teaches, a protection circuit module configured to prevent electrical power flow from the external power supply to the battery when the voltage or the current of the electrical power flow to the battery exceeds a predetermined voltage threshold or a predetermined current threshold (refer fig.1-3 that shows over-voltage detecting module 103 and overcurrent detecting module 108 that are configured for over voltage/current protection, para [0040-0041, 0043]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. T./
Examiner, Art Unit 2859         

                                                                                                                                                                                   

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859